DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (10,395,773) in view of Do (WO 2019/051358).
Regarding claims 1, 13 and 21 Tang discloses,
  	Accessing a Computed Tomography (CT) image volume of at least one artery of a patient (note col. 1 lines 51-52, Computed tomography (CT) is an efficient and reproducible modality for calcified plaques for coronary arteries, CT of arteries cited).

 	Identifying one or more territories of the at least one artery based on a registration of an atlas to the CT image volume (note col. 2 lines 39-44, anatomy segmentation/joint atlas label fusion defines anatomies); 
 	Calculating, for each territory of the one or more territories, an associated calcium score for that territory, based on the registration of the atlas to the CT image volume (col. 1 lines 63-65, calculating calcium score); 
 	Extracting, for each calcification candidate of the one or more calcification candidates, one or more associated features for that calcification candidate (note col. 2 lines 15-18, features such as shape, size and texture of each calcium candidate is used for calcification)
 	Providing the one or more associated features for each calcification candidate to a pretrained model, wherein the pretrained model is one of a pretrained Machine Learning model or a pretrained Deep Learning model (note col. 2 lines 15-18, features such as shape, size and texture of each calcium candidate is used with a random forest classifier trained to detect coronary calcification, features used with forest classifier trained); and 
 	Tang does not clearly disclose generating a risk stratification report for the patient via the pretrained model, wherein the risk stratification report indicates a probability associated with each of one or more adverse events.  Do discloses generating a risk stratification report for the patient via the pretrained model, wherein the risk stratification report indicates a probability associated with each of one or more adverse events (note paragraph 0022, risk stratification via pretrained model, and fig. 2 block 295 and paragraph 0031 last line, cites risk stratification report for the patient).  Tang and Do are combinable because they are from the same field of endeavor.  It would have been obvious to one 

Regarding claims 10 and 20 Tang discloses,
 	Wherein for each calcification candidate of the one or more calcification candidates, the one or more associated features for that calcification candidate comprise one or more deep learned features associated with that calcification candidate (note fig. 4, block 403 and col. 6 lines 49-53, calcification is located in the coronary computed tomography images by applying a trained classifier to the plurality of calcium candidates)

Regarding claims 11 and 22 Tang discloses,
 	Wherein the pretrained model comprises one or more of a classifier, a regression model, or a neural network (note col. 6 lines 49-53, trained classifier).

Regarding claim 12 Tang discloses,
 	Wherein the at least one artery comprises at least one coronary artery (note col. 1 lines 46-52, cites coronary artery).


Claim 2-5, 14-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tang and Do as applied to claim 1 above, and further in view of Zhao et al (10869644).

Regarding claim 2 Tang and Do, do not clearly disclose,
 	Wherein the operations further comprise performing pre-processing on the CT image volume to generate a pre- processed CT image volume, wherein identifying the one or more calcification candidates based on the CT image volume comprises identifying the one or more calcification candidates based on the pre-processed CT image volume.  Zhao discloses performing pre-processing on the CT image volume to generate a pre- processed CT image volume, wherein identifying the one or more calcification candidates based on the CT image volume comprises identifying the one or more calcification candidates based on the pre-processed CT image volume (note col. 13 lines 40-46, lines cite preprocessing). Tang, Do and Zhao are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include preprocessing CT image volume in the system of Tang and Do as evidenced by Zhao.  The suggestion/motivation for doing so would improve precision of vessel extraction (note col. 1 lines 45-46).  It would have been obvious to combine Zhao with Tang and Do to obtain the invention as specified by claim 2.

Regarding claims 3, 4, 5 and 16 Tang and Do, do not fully disclose pre-processing comprise performing partial volume correction, deconvolution and super-resolution.  Zhao discloses performing pre-processing comprise performing partial volume correction, deconvolution and super-resolution (note col. 13 lines 40-46, lines cite preprocessing, preprocessing may include image normalization, image reconstruction, image smoothing, image compression, image enhancement, image matching, image registration, image geometric correction, elimination of image mutation or noise, or the like, include partial volume correction, deconvolution and super-resolution ). Tang, Do and Zhao are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include preprocessing CT image volume comprise performing partial volume correction, deconvolution and super resolution in the system of Tang and Do as evidenced by Zhao.  The suggestion/motivation for doing so would improve precision of vessel extraction (note col. 1 lines 45-46).  It would have been obvious to combine Zhao with Tang and Do to obtain the invention as specified by claims 3, 4, 5 and 16.

Regarding claim 23 Tang and Do, do not clearly disclose features are selected from a larger set of potential features based on ranking the larger set of potential features based on one of: a quality based on a change over repeat ratios (CRRs), a minimum redundancy maximum relevance (mRMR) approach, or a Wilcoxon approach. Zhao discloses features are selected from a larger set of potential features based on ranking the larger set of potential features (note fig 10a block 1013 and fig. 10c 1034, ranking data supplement region and col. 13 lines 4-6 and col. 35 lines 25-39, cites ranking). Tang, Do and Zhao are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include features are selected from a larger set of potential features based on ranking the larger set of potential features resolution in the system of Tang and Do as evidenced by Zhao.  The suggestion/motivation for doing so would improve precision of vessel extraction (note col. 1 lines 45-46).  It would have been obvious to combine Zhao with Tang and Do to obtain the invention as specified by claim 23.

Allowable Subject Matter
Claims 6-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 6-9.
Regarding claims 6 prior art could not be found for the features,
 	wherein identifying the one or more territories of the at least one artery based on the registration of the atlas to the CT image volume: registering a plurality of potential atlases to a down-sampled version of the CT image volume; computing, for each potential atlas of the plurality of potential atlases, an associated normalized cross-correlation for that potential atlas; selecting, as the atlas, the potential atlas with a best associated normalized cross-correlation of the plurality of potential atlases; and registering the atlas to the CT image volume at full resolution.  These features in combination with other feature are not taught in the prior art.

Regarding claims 7 and 17 prior art could not be found for the features,
 	wherein for each calcification candidate of the one or more calcification candidates, the one or more associated features for that calcification candidate comprise one or more intensity features for that calcification candidate, wherein the one or more intensity features for that calcification candidate comprise one or more of: a maximum intensity in that calcification candidate, a mean intensity in that calcification candidate, a minimum intensity in that calcification candidate, a weighted centroid of that calcification candidate, or a gradient of that calcification candidate.  These features in combination with other features could not be found in the prior art.

Regarding claims 8 and 18 prior art could not be found for the features,
 	wherein for each calcification candidate of the one or more calcification candidates, the one or more associated features for that calcification candidate comprise one or more shape or size features for that calcification candidate, wherein the one or more shape or size features for that calcification candidate comprise one or more of: a centroid of that calcification candidate, a volume of that calcification candidate, an orientation of that calcification candidate, a surface area of that calcification candidate, an equivalent diameter of a sphere with a volume equal to that calcification candidate, a bounding box location of that calcification candidate, or a bounding box size of that calcification candidate.  These features in combination with other features could not be found in the prior art.

Regarding claims 9 and 19 prior art could not be found for the features,
 	wherein for each calcification candidate of the one or more calcification candidates, the one or more associated features for that calcification candidate comprise one or more location features for that calcification candidate, wherein the one or more location features for that calcification candidate comprise one or more of: a vascular territory of that calcification candidate or a distance between an aortic root and a centroid of calcification of that calcification candidate.  These features in combination with other features could not be found in the prior art.

Regarding claim 14, prior art could not be found for the features,
 	wherein co- registering the associated CT image volume for each time point of the plurality of time points comprises registering the associated CT image volume for each time point of the plurality of time points other than a last time point of the plurality of time points to the associated CT image volume for the last time point.  These features in combination with other features could not be found in the prior art.  Claim 15 depend on claim 14.  Therefore are also objected.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
November 15, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664